Case: 3:19-cv-00641-wmc Document #: 33 Filed: 12/20/19 Page 1of1

My THE UNITEP STATE DSTRUET Gv PT
Poe THE WESTERN Dis Tele TOF WisceSiNn

 

 

Bete Yue
Plains,
Vi. i{-ev-bUl~-p me
Pe Ter Sere wer
MicPher GElKE, ANV
ETE EA Delonte -

 

——

REQuerst for evtey oF Letauly

aeneen ¥

To: Cleve ot th Court Geth. weyglern Dith jet of wl,

Vou will p tase enter the Acfault of Atlradaxt 5
Peter Schecter” aegh Erite Desner tr feilurc fo
auswer the plartrfes Carrplaine or Summons
th e dey Ranken preg eT Rurte 12 Ca) CAG)
ol- Me Fe. Rwes of Gy. PB.) as op peers Conn
tre attoerA alfidowit ot Ree Vue.

By fue Plamt ft:

Ce. Marcella $- Spote Bic Wee
Samuel C Hall Je YG SY
